On a former day of this term the appeal herein was dismissed for want of a valid recognizance. Since the rendition of that opinion appellant has filed a sufficient recognizance, which reinstates the case upon the docket. The record is now before us on its merits.
We noticed the fact in the former opinion that the record was in such condition even had the jurisdiction of this court attached the judgment would have to be affirmed. We notice again the fact that the record is before us without a statement of facts or bill of exceptions. There is, therefore, nothing before the court which can be reviewed or discussed.
The motion for new trial insists on three grounds, first, the verdict is contrary to the evidence; second, the refusal of the court to grant a continuance, and, third, refusal to give special charge No. 1. With reference to the first and third grounds, it may be stated that we can not review those matters for want of the evidence. There is nothing before us to indicate that the jury was wrong in their verdict, or that the charge was applicable to any situation presented by the evidence that would be favorable to appellant. In regard to the third ground, it may be sufficient to state there was no bill of exceptions reserved to the ruling of the court overruling the application for continuance.
The dismissal is set aside and the judgment is now affirmed.
Affirmed. *Page 538 
                          ON REHEARING.                        October 13, 1915.